Citation Nr: 1514528	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to June 2007.  He served in Southwest Asia from September 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in March 2012.


FINDING OF FACT

The evidence demonstrates no current right shin splints disability, nor was a disability manifest during the appeal period.


CONCLUSION OF LAW

A right shin splints disability was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim in March 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

The pertinent evidence of record shows that the Veteran has asserted that he developed a right shin splints disorder in June 2004.  Service and VA treatment records are negative for complaint, treatment, or diagnosis of shin splints.  On VA examination in April 2007 the Veteran reported that he was provided a diagnosis of shin splints in 2006.  He stated that the pain in the right shin was intermittent over the past year, occurring twice a week and lasting one hour each time.  He described his pain as aching and sharp with a severity of ten on a ten point scale, elicited by physical activity and relieved by rest.  His functional impairment was described as "limited jumping, squatting, and running."  Physical examination of the tibia and fibula revealed no detectable alteration in sensation, form, or function of the right tibia or fibula.  The examiner noted that the form and function of muscles in the legs were symmetric on the right and left and that there was no muscle or bone tenderness or atrophy in the muscle compartments.  Sensory perception and vascular supply to the legs and feet was undisturbed and deep tendon reflexes at the knees and ankles were within normal limits.  Plantar flexion at the ankles was not compromised and did not induce pain in the muscle compartments.  A diagnosis of exercise-induced compartment syndrome with no residual effect identified was provided.  

At his June 2013 VA examination the Veteran reported the onset of right shin pain in 2005 and that X-ray studies at that time showed stress fracture.  He stated he was given a physical profile and pain medications.  He reported that since leaving service he experienced intermittent pain, estimated as eight on a ten point scale, once every two weeks after prolonged walking.  He stated he could not run due to his right knee and leg conditions.  The examiner stated that a review of the claims file revealed no complaints, evaluation, or treatment for a shin problem.  Further, of greater import, there was no evidence of shin pathology or abnormality, such as shin splints or stress fractures, found upon current physical or radiological examinations.  It was found to be less likely than a right shin splints disability was incurred in or caused by the claimed in-service, event, or illness.  

Based upon the evidence of record, the Board finds no current right shin splints disability is demonstrated, nor was a disability manifest during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The June 2013 VA examiner's opinion is persuasive.  The examiner is shown to have considered the findings of a full physical examination and to have reviewed of the evidence of record.  The Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Indeed, as highlighter in the report, the symptoms of right lower extremity dysfunction were attributed to a right knee disorder. The Board notes that a 10 percent rating for right knee chondromalacia is established effective from June 20, 2007, and that the right lower extremity symptoms attributed to that disability are adequately rated.

Consideration has been given to the Veteran's personal assertion that that he has right shin splints.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Shin splint disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

In conclusion, the Board finds that service connection for right shin splints is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for right shin splints is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


